Citation Nr: 1629987	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD with a tentative rating of 0 percent effective September 21, 2012.  In a rating decision dated in March 2013, the RO increased the rating to 50 percent effective September 21, 2012.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

Additional evidence was submitted subsequent to the statement of the case issued in February 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

In July 2016, the Board received a Congressional request for advance of the Veteran's case on the Board's docket.  As the Veteran does not meet the age, income, or health requirements for advancement of his case that request is denied.  See 38 C.F.R. § 20.900 (2015).  However, it should be noted that the Veteran's appeal has not undergone any undue delay after the May 2016 Board hearing in the normal course of proceedings and is being adjudicating on the merits at the present time.



FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been productive of suicidal and homicidal ideation, auditory hallucinations (hearing voices), flashbacks, intrusive imagery, avoidance, isolation, irritability, anger, sleep disturbance, nightmares, anxiety, and depression resulting in occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been shown.

2.  The Veteran's service-connected PTSD, alone, prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  A May 2013 letter to the Veteran included sufficient notice for the TDIU aspect of the claim.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including available records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in February 2013 with a March 2013 addendum.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under that Diagnostic Code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

III.  Analysis

VA medical records reflect that the Veteran's PTSD has been productive of severe impairment, including memory and concentration impairment, inability to deal appropriately with co-workers and supervisors, and inability to manage typical work related stress, throughout the appeal period.  See, e.g. April 2016 letter from VA social worker).  In February 2013, a VA examiner also concluded that the Veteran's service-connected PTSD "has a moderate to severe negative impact on his ability to obtain or maintain gainful employment whether physical or sedentary;" and VA psychiatric treatment records dated in May 2013 show a GAF score of 45, which connotes serious impairment.  See DSM-IV.  Additionally, in a letter dated in August 2013, a VA psychiatrist averred that the Veteran was severely disabled and unable to work and "it is [the Veteran's] PTSD symptoms which are most impairing as his impairment is primary in the area of stress management interpersonal relationships and irritability."  Furthermore, the Veteran was found to be disabled by SSA due to psychiatric disorders since September 2000.

In consideration of the evidence of record, the Board finds that, since the award of service connection, the Veteran's PTSD has been productive of suicidal and homicidal ideation, auditory hallucinations (hearing voices), flashbacks, intrusive imagery, avoidance, isolation, irritability, anger, sleep disturbance, nightmares, anxiety, and depression resulting in occupational and social impairment with deficiencies in most areas.  This is level of disability warrants an initial 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the February 2013 VA examiner indicated that the Veteran's unemployability is "negatively affected by also his non service Bipolar Disorder and his non service connected PTSD associated with childhood abuse," the symptoms attributable to the Veteran's bipolar disorder and childhood PTSD have not been distinguished from his service-connected PTSD.  It has been held that in cases where the symptomatology from a nonservice-connected disorder cannot be differentiated from the service-connected disability, VA is precluded from differentiating between said symptomatology in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Board has considered all of the psychiatric disorder symptomatology in evaluating the claim.

Although a higher initial rating is warranted, the Board finds that the evidence does not show that the Veteran's PTSD approximates total occupational and social impairment.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Most of the very severe symptoms listed at that level are not shown by the evidence.  Additionally, although the Veteran has problems establishing and maintaining effective relationships, he is nevertheless married, which is not indicative of total social impairment.

Even though a 100 percent schedular rating is not warranted under the PTSD Diagnostic Code, as for the issue of TDIU, the Veteran has met the schedular criteria under 38 C.F.R. § 4.16(a) throughout the appeal period.  Moreover, the February 2013 VA examiner and the Veteran's VA psychiatric treatment providers all agree that the Veteran's service-connected PTSD is productive of severe impairment on occupational functioning.  Additionally, in April 2016, the Veteran's treating social worker from VA stated that the Veteran is completely and permanently disabled and unable to be consistently gainfully employed.

Given that the Veteran has not worked since 2000 or 2001, that SSA has found him disabled due to psychiatric disorders, and the medical evidence pertaining to employability, the Board finds that, when resolving reasonable doubt in his favor, the Veteran's service-connected PTSD, alone, prevents him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted since the effective date of the award of service connection for PTSD.  





	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating of 70 percent for PTSD is granted effective September 21, 2012; subject to the laws and regulations governing the payment of monetary awards.

TDIU is granted effective September 21, 2012; subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


